PER CURIAM:
On May 12, 2006, the Supreme Court of Tennessee disbarred the respondent, Edward A. Slavin, Jr., a member of its Bar, for having: (1) engaged in misrepresentation and deceit, both to the courts and his clients; (2) failed to preserve client property; (3) charged excessive fees; (4) violated court orders; (5) demonstrated incompetence and lack of diligence; and (6) abused the legal process by habitually violating that state’s rules regarding harassment and intimidation of officers of the court, opposing counsel and the filing of abusive, insulting, untrue, and unprofessional statements regarding judges, litigants, and opposing counsel.
The respondent is also a member of the Bar of this court, but has been administratively suspended for nonpayment of dues since 1990. He was also suspended on November 30, 2006, for two years, with reinstatement conditioned on proof of fitness, in connection with another reciprocal proceeding. See In re Slavin, 911 A.2d 822 (D.C.2006). After Bar Counsel informed this court of his Tennessee disbarment, we referred the matter to the Board on Professional Responsibility (“Board”) with directions for it to recommend whether identical, greater or lesser discipline should be imposed as reciprocal discipline, or determine whether it would proceed de novo. The Board has submitted its Report and Recommendation, which proposes that respondent be disbarred as reciprocal discipline. Bar Counsel has informed the court that he takes no exception to the Board’s Report and Recommendation, and respondent has not participated in the proceedings before the Board or filed any exceptions to its recommendation.
There is a rebuttable presumption favoring the nearly automatic imposition of identical reciprocal discipline in this jurisdiction. D.C. Bar R. XI, § 11(f). In light of that presumption, the lack of anything in the record to indicate that reciprocal discipline is inappropriate, id. § 11(c), and the lack of any exception by the parties, we accept the Board’s recommendation. Accordingly, it is
ORDERED that Edward A. Slavin, Jr., is disbarred from the practice of law in the *113District of Columbia, and his name shall be stricken from the roll of attorneys authorized to practice before this court. For the purposes of reinstatement, respondent’s disbarment -will run from the date that he files an affidavit which conforms to the requirements of D.C. Bar R. XI, § 14(g).

So ordered.